DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Claims 1-7, 9-13, and 15-20 are pending. Claims 1-7 and 9-13 are allowed.  Claims 15-20 are currently rejected.
	
	Claim Objections
Claim 9 is objected to because of the following informalities:  In line 9, claim 9, “the zone type” should be changed to “a zone type”.  Appropriate correction is required. 

	Claim Rejections - 35 USC § 102
Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mok et al. (US 2018/0124771 A1) hereinafter “Mok”.
Regarding claim 15:
Mok discloses a sidelink communication method performed by a user equipment (UE) (Fig. 1A, 100; Fig. 2W), comprising: transmitting, by a controller (Fig. 2W, 2920), a first message (Fig. 1A, 103) to a base station (Fig. 1A, 110), the first message including information regarding a speed of the UE (Para. .

Claim Rejections - 35 USC § 103
Claims 16 and 18-20 are rejected as being unpatentable over Mok in view of Adachi et al. (US 2019/0174503 A1) hereinafter “Adachi”.
	Regarding claim 16:
Mok does not disclose wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of Adachi to include the features that wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold, in order to enhance candidate base station selection based on various speeds of a user device.
Regarding claim 18:
Mok does not disclose wherein the second message is a system information block (SIB). 
Adachi teaches the second message is a system information block (SIB) (Para. [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Adachi to include the feature the second message is a system information block (SIB), in order to enable an idle UE to receive update system information.
	Regarding claim 19:
Mok discloses an operation method of a base station (Fig. 1A, 110) supporting sidelink communication, comprising: receiving, by a controller (Fig. 2X, 3020), a first message (Fig. 1A, 103) from a user equipment (UE) (Fig. 1A, 100), the first message including information regarding a speed of the UE (Para. [0075], “distance information”; Para. [0084], “the speed of the terminal 100 is included in the 
Mok does not disclose wherein sizes of zones having different zone types are different.
Adachi teaches sizes of zones having different zone types are different (Para. [0145], “small” and “large” zones have different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Adachi to include the feature that wherein sizes of zones having different zone types are different, in order to enhance transmission resource configuration for zones of different sizes. 
Regarding claim 20:
Mok does not disclose wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold. 
Adachi teaches a plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of Adachi to include the features that wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold, in order to enhance candidate base station selection based on the various speeds of a user device.

Claim 17 is rejected as being unpatentable over Mok in view of Silver (US 2019/0082377 A1) hereinafter “Silver”.
Regarding claim 17:
Mok does not disclose wherein the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first speed threshold, the medium-zone is selected among the plurality of zone types when the speed of the UE is less than the first speed threshold and equal to or greater than a second speed threshold, the low-zone is selected among the plurality of zone types when the speed of the UE is less than the second speed threshold, and the first speed threshold is greater than the second speed threshold.
Silver teaches the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Silver to include the feature wherein the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first speed threshold, the medium-zone is selected among the plurality of zone types when the speed of the UE is less than the first speed threshold and equal to or greater than a second speed threshold, the low-zone is selected among the plurality of zone types when the speed of the UE is less than the second speed threshold, and the first speed threshold is greater than the second speed threshold, in order to enhance configuration information selection based on various movement speeds of a user device.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9, see page 8-9, Remarks, have been considered and are persuasive.  The rejections of independent claims 1 and 9 have been withdrawn. Accordingly, rejections of dependent claims 2-7 and 10-13 have been withdrawn as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465